 CUYAHOGA, LAKE, ETC., COUNTIES DISTRICT COUNCIL163Cuyahoga,Lake,Geauga and Ashtabula Counties District Coun-ciland Locals11, 182,105, 404,United Brotherhood of Car-penters and Joiners of America,AFL-CIOandThe BertiCompanyandCuyahoga,Lake, Geauga and Ashtabula CountiesDistrict Council and Locals 11, 182, 105, 404, United Brother-hood of Carpenters and Joiners of- America,AFL-CIOandRichard Small, John E. Ferguson,Carl Butkovic,John Robert-son,AlbertKobe,and Albert Marotta.Cases Nos. 8-CD-30and 8-CD-31. April 22, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act followingseparate amended charges filed in Case No. 8-CD-30 by The BertiCompany, herein called Berti, and in Case No. 8-CD-31 by RichardSmall, John E. Ferguson, Carl Butkovic, John Robertson, AlbertKobe, and Albert Marotta, as individuals, alleging that Cuyahoga,Lake, Geauga and Ashtabula Counties District Counciland Locals11, 182, 105, 404, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, herein called the Respondents or the Carpenters,had induced and encouraged employees to strike for the purpose offorcing or requiring Berti to assign particular work to members ofthe Respondents rather than to members of Local No. 2, Wood, Wireand Metal Lathers International Union, AFL-CIO, herein calledLocal 2.1Pursuant to an order consolidating cases and notice ofhearing, a hearing was held before Charles Slaughter, hearing officeron October 17, 18, and 19, 1962, and before Allen R. DeLong, hearingofficer, on December 10 through 14, 1962.All parties appeared at thehearing and were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the hearing officers made at the hearings arefree from prejudicial error and are hereby affirmed. The Respondentsand Local 2 filed briefs herein which have been duly considered..Upon the entire record in this case, the Board makes the followingfindings : 21.The. business of the EmployerBerti, a Michigan corporation with its principal office located inDetroit, is engaged as a lathing and plastering contractor in thebuilding and construction, industry.Berti has a $1,100,000 contract1Case No. 8-CD-31 alsoalleged that the Respondents by certain acts violated Section8(b) (1) (A) of the Act.We makeno decision on this issue as it is notwithin the purviewof a Section 10(k) proceeding.2Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowersin connectionwith thiscase to a three-member panel[Chairman McCulloch andMembers Leedomand Brown].-142 NLRB No. 22.712-548-64-vol. 142-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Malan Construction Company, herein called Malan,3 for plaster-ing, lathing, and accoustical tile installation at the United StatesVeterans Hospital,Wade Park, Cleveland, Ohio, herein called theWade Park Hospital.Malan has a prime contract with the UnitedStates Veterans' Administration for construction of the Wade ParkHospital.During the year preceding the hearing, Berti purchasedover $50,000 worth of materials for, and had shipped to, the Wade ParkHospital job from outside the State of Ohio.We find that Berti andMalan are engaged in commerce within the meaning of the Act.2.The labor organizations involvedThe parties stipulated, and we find, that the Respondents and Local2 are labor organizations within the meaning of Section 2(5) of theAct.3.The disputeThe Work at IssueDonn nailable metal studs,' used in the erection of interior parti-tions or walls, receive a surface of either gypsum board or rock lathon one side, and, where specified, metal lath on the other side, to whichplaster may be applied. The work in dispute herein is the installationof the studs.The Basic FactsAs previously indicated, Malawi is the general contractor for the con-struction of the Wade Park Hospital. In June 1961 Malan subcon-tracted to Berti the lathing, plastering, and accoustical title installa-tion work on this job, which included the erection, at the site, of allinterior partitions of the Wade Park Hospital.The erection of interior partitions on this job includes the installa-tion of metal studs.The specifications permit either nailable or non-nailable metal studs.With the approval of the Veterans' Adminis-tration Berti choose to use Donn nailable metal studs. In the erectionof the interior partitions, parallel metal tracks are installed in thefloor and ceiling.The studs are then vertically attached to thesetracks and channel iron strips are run horizontally through slots inthe studs in parallel rows and tie-wired to each stud for bracing pur-poses.Metal lath and/or rock lath or gypsum board, as required inthe building specifications, is then nailed to this framework, to whichplaster finishing is applied where specified.Berti has not employedany carpenters for the job and has assigned all of the above-describedwork to lathers.Although Berti, as a member of a Detroit, Michigan,contractor's association, is party to a collective-bargaining agreement8 The partiesstipulated that Malan is engaged in commercewithinthemeaning ofthe Act.4 "Donn" is a trade name for a type of naitable metal stud. CUYAHOGA, LAKE, ETC., COUNTIES DISTRICT COUNCIL165with the Carpenters District Council of Detroit, Wayne and OaklandCounties and Vicinity, which represents carpenters in that area, itisnot a party to any collective-bargaining agreement with the Re-spondents in the Cleveland area, nor had it, at any time prior toAugust 1, 1962, been a party to any collective-bargaining agreementwith Local 2."Berti began working at the Cleveland jobsite in December 1961. InJanuary or February 1962 Saul Bernstine, carpenter steward at thejobsite and an employee of Malan, mentioned to Frank Nicolosi,Berti's agent and general manager in the Cleveland area, that the in-stallation of the studs belonged to carpenters. In late February orearly March 1962 Berti received permission to use Donn nailable metalstuds on the job and several weeks later assigned the installationthereof to his lather employees, who began to install them in earlyApril.However, it was not until June 9, 1962, that Thomas Welo,business representative of Respondent Carpenters District Council,by telegram, requested Berti to assign the erection of Donn nailablemetal studs to carpenters.Berti did not comply with this demand.Thereafter, the Respondents submitted their claim to the work to theNational Joint Board for Settlement of Jurisdictional Disputes in theBuilding and Construction Industry, herein called the Joint Board.On or about June 21 Business Representative Welo, Nicolosi, andBerti's president, Berti, met to discuss their differences.Berti testi-fied that We] o said to him "if we didn't use carpenters, that they weregoing to put us off the job." On June 21 the Joint Board awarded theinstallation of the Donn nailable metal studs to the Respondents, and,by letter, dated June 23, 1962, notified Berti, Malan, the United Broth-erhood of Carpenters and Joiners, and the Wood, Wire and MetalLathers International Union, of this decision.Berti did not comply with the decision of the Joint Board.OnJune 29 Berti, representatives of Malan, Local 2, and Respondents, in-cluding Welo, met to discuss the matter.At this meeting, althoughrequested by Respondents to assign the particular work to carpenters,Berti refused, claiming his company was not bound by the award.Later in the day the carpenters at the jobsite walked off the job andsome of them began picketing, carrying signs which read, "This con-tractor unfair."No designation of contractor or union was given.The Respondents do not deny that they called the carpenters off thejob and authorized the picketing.The picketing ceased July 2, butthe carpenters remained off the job until July 30 when they returned towork pursuant to the terms of a stipulation entered into on July 27in settlement of a Section 10(1) injunction proceeding.Prior thereto,but several days after the carpenters walked off the job, Berti, at the'On August1, 1962,Berti and Local 2, as representative of Berti's lather employees,entered into a collective-bargaining contract. 166'DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest of Malan's vice president, took his lathers off the job.OnJuly 30 the lathers also returned to work and resumed the installationof the nailable studs.Contentions of the PartiesMalan takes no part in this dispute.Berti contends that it had not agreed to any voluntary method ofadjustment of the dispute at the Wade Park Hospital job, that it hasalways assigned the disputed work to lathers who traditionally per-form such work, and that the assignment is consistent with industryand area practice, and economy and efficiency of operations.Respondents, asserting the right of carpenters to the work in dis-pute, contend that Berti had submitted to processes of the Joint Boardwhich issued a decision in their favor; that their claim to this work issupported by custom and area practice, economy and safety, and JointBoard decisions in other cases.Local 2 claims Berti's assignment of the disputed work to latherswas proper. It contends Berti did not by contract or otherwise volun-tarily submit to the jurisdiction of the Joint Board; that the JointBoard award is not controlling; that Berti's assignment of the work indispute fell within the coverage of Berti's contract with Malan (theplastering specifications specifically included the erection of metalstuds) ; that the assignment is consistent with company, industry, andarea practice and comparative training and efficiency of operation, issupported by basic craft jurisdiction agreements and decisions ofrecord, and is borne out by the historical development of the workinvolved.Applicability of the Statute eThe charges allege a violation of Section 8(b) (4) (D). The recordshows, and it is undenied by Respondents, that on June 29, 1962, Re-spondents called the carpenters off the job and established a picketline at the jobsite because members of the Respondents were not erect-ing the Donn nailable metal studs.Although the picketing terminatedJuly 2, 1962, the carpenters did not return to work until July 30, 1962,under the circumstances as described above.We find that there is reasonable cause to believe that a violation ofSection 8(b) (4) (D) has occurred and that the dispute is properlybefore the Board for determination under Section 10 (k) of the Act.Merits of the DisputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work, after giving due consideration to variousIn their brief to the Board, Respondents moved to dismiss this proceeding because ofthe Joint Board award to'them in June 1962.For the reason appearing hereinafter,however, we cannot view the Joint Board proceeding as an agreed-upon method for thevoluntary adjustment of the dispute,and Respondents'motion is accordingly denied. CUYAHOGA, LAKE, -ETC., -COUNTIES DISTRICT COUNCIL167relevant factors.The following factors are asserted in support of theclaims of the parties herein :(1)Historical development:The Charging Parties and Local 2introduced testimony to show that metal studs in interior partitionswere developed over 50 years ago as a replacement for masonry parti-tions, that lathers have traditionally installed the metal studs, andthat installation of nailable metal studs is basically the same as anyother type metal stud.(2)Efficiency of operation:The Respondents offered no evidenceto show that special training was given its apprentices- in the disputedwork, merely contending that carpenters were qualified to perform thework.Local 2, however, claims that lathers, because of their on-the-job training in this work during their 3-year apprenticeship, are betterqualified.On the record as a whole, however, we are not persuadedthat the ability of the lathers to perform this work is greater thanthat of the carpenters.However, before the stud is erected, paralleltracks are installed on the floor and ceiling.Then, a..metal shoe forthe stud is wired to the ceiling track.After the stud is erected andfastened to the shoe, channel iron strips are installed horizontallythrough grooves in the studs and wired to each stud for bracing effect.The installation of the tracks and shoes and the insertion of the chan-nel iron strips by lathers is not questioned lie-rein.?To prevent damageto the installed tracks by other trades working in the area, it is neces-sary that the studs be installed immediately after the tracks are in-stalled.After the studs are installed, it is also necessary that thebracing channel irons be inserted to make the studding more rigid andless vulnerable to damage.The installation of floor and ceiling tracks,and studding and bracing, is more efficiently performed by one craftas a continuous operation.Berti's assignment of the disputed work tolathers is therefore consistent with efficiency of operation in the instal-lation of partitions.(3)Economy and safety:The record shows that the disputed workis performed in essentially the same manner, with virtually the sametools, and apparently with the same safety considerations, regardlessof which craft performs the work.As set forth above, the erection of the studs is merely one step inthe installation of the partition and can only be done after the floorand ceiling tracks are in place.Likewise, it is important that theAlthoughthe Respondentsin their brief before theBoard state that"wherevercarpenters install nallable studs they also installthe tracks,"it is not clear,on the recordas a whole,that theyare claiming the installationof the tracksas well as the studs. SeeLocal964,United Brotherhood of Carpenters and Joiners of America,AFL-CIO(CarletonBrothersCompany),141 NLRB 1138 where the Carpenters Union in a similar disputewiththe LathersUnion claimedonly theinstallation of nailablemetal studs, and not thetracks as well. In anyevent theydo not claim the installation of bracing material whichis an integral part of the installation of the studs. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDstuds be braced promptly after installation to lessen the danger ofdamage.Thus, it appears more economical for the same craft to per-form all these steps, rather than require members of one craft to standby awaiting the completion of certain steps.(4)Company, area, and industry practice:Considerable testimonywas taken as to the installation of nailable metal studs to receive otherthan dry wall materials on construction projects in the Cleveland areaand throughout the country.Although we are not persuaded by thistestimony that industry practice favors either disputant, it appearsthat area practice favors the lathers.Berti has employed only lathersin the past to perform similar work, and its assignment to the lathersherein therefore conforms to past company practice. It should also benoted that the architectural specifications for the project included thework in dispute within the general section of lathing and plastering,and not in that on carpentry, thereby indicating that at least in thearchitect's opinion the work in dispute is customarily done by thelathing contractor.8(5)Jurisdictional precedent:According to the basic jurisdictiongrant in 1903 by the American Federation of Labor and its BuildingTrades Department, the Carpenters International Union has jurisdic-tion over woodwork, while the Lathers Union's jurisdiction coverslight iron construction, furring and lath (wood, wire, and metal), forthe purpose of holding plaster or like material.Local 2 contends thatthe Carpenters International Union, in a 1903 agreement with theLathers Union, agreed that jurisdiction over iron studding belongs tolathers.Respondents, however, produced evidence to show that theCarpenters International Union never ratified the 1903 agreement,and that, in fact, it has always denied the validity of the alleged agree-ment.We are thus unable to give weight to this factor in determiningthe assignment of the work in dispute herein.(6)Decisions of the Joint Board:Both Local 2 and the Respond-ents introduced in evidence decisions by the Joint Board involvingdisputes concerning the proper assignment of the work of installingnailable metal studs.On the basis of these decisions, each Union con-tends that its members are entitled to perform the work in dispute.As we said inUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local 1622 (0. R. Karst), supra,"We do notbelieve that such decisions indicate more than that the instant disputebetween the Unions is one of long standing and that neither Unionhas conceded to the other the right to perform the work in dispute."The same may be said in this case. Furthermore, since in the instantcase all of the parties had not agreed to be bound by decisions of the8 SeeUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,Local 1622(0. R. Karst),139 NLRB 591. CUYAHOGA, LAKE, ETC., COUNTIES DISTRICT COUNCIL169Joint Board,° a decision by that body in the instant matter is merelyone of the factors which we must consider in assigning the disputedwork.loConclusion as to the Merits of the DisputeInInternational Association of Machinists, Lodge 1743 (J. A. JonesConstructionCo.)," the Board set forth certain criteria to be con-sidered in assigning disputed work, and noted that each decision wouldbe based upon commonsense experience, and the balancing of the rele-vant factors.Weighing the pertinent factors in this case, we believethat the lathers are entitled to the work in dispute. Such factors asthat the work has been awarded to the lathers, that these employeesare sufficiently skilled to perform the work and have performed it tothe satisfaction of Berti, who desires to retain them on the job, thatthe assignment of the work not only conforms to Berti's past practiceand area practice, but the comparative economy and efficiency of opera-tions, all indicate the superior claim of the lathers to the disputedwork.We conclude, therefore, from the facts presented to us, thatthe assignment of the work in dispute by Berti to his lathers shouldnot be disturbed.12Accordingly, we shall determine the existing juris-dictional dispute by deciding that lathers, rather than carpenters, areentitled to the work in dispute. In making this determination, we areassigning the disputed work to the employees of Berti who are repre-sented by Local 2, but not to that Union or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following determination of dis-pute, pursuant to Section 10(k) of the Act :1.Lathers employed by Berti, who are represented by Local No. 2,Wood, Wire and Metal Lathers International Union, AFL-CIO, areentitled to perform the work of erecting Donn nailable metal studsused in the installation of interior partitions on the United StatesVeterans Hospital, Wade Park, Cleveland, Ohio.2.Cuyahoga, Lake, Geauga and Ashtabula Counties District Coun-cil and Locals 11, 182, 105, 404, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, are not entitled, by means pro-scribed by Section 8(b) (4) (D) of the Act, to force or require Bertito assign the above work to carpenters.e SeeLocal450, International Unionof OperatingEngineers(Sline.Industrial Painters),119 NLRB 1725, 1732; andLocal 178, Wood,Wireand Metal Lathers' InternationalUnion et at. (Newark & Essea PlasteringCo.),121 NLRB 1094, 1104.1°Local964,United Brotherhood of Carpenters and Joinersof America, AFL-CIO(Carleton Brothers Coany),supra.n 135 NLRB 1402.'Local964,UnitedBrotherhoodof Carpenters 'andJoiners . of America,AFL-CIO,(Carleton Brothers Company),supra. 170DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Within 10 days from the date of this Decision and Determinationof Dispute, Cuyahoga, Lake, Geauga and Ashtabula Counties DistrictCouncil and Locals 11, 182, 105, 404, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, shall notify the RegionalDirector for the Eighth Region, in writing, whether or not it will re-frain from forcing or requiring Berti, by means proscribed by Sec-tion 8(b) (4) (D), to assign the work in dispute to carpenters ratherthan to lathers.Teamsters,Chauffeurs,Helpers&Taxicab Drivers Local UnionNo. 327, affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Americaand S&W Construction Company of Tenn.,Inc.andInter-national Brotherhood of Electrical Workers, AFL-CIO, LocalUnion No.429 (George D. Edwards Electric Company, Inc.and Purvis Electric Company, a Joint Venture).Case No.26-CD-11.April 22, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National Labor Re-lations Act, following the filing of charges under Section 8(b) (4) (D)of the Act.A hearing was held before Roger B. Holmes, hearingofficer, on February 5 and 6, 1963.All parties who appeared at thehearing were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing upon theissues.The rulings of the hearing officer made at the hearing are freefrom prejudicial error and are hereby affirmed.'Briefs were filed byall parties and have been duly considered.Upon the entire record in the case, the Board 2 makes the followingfindings :1.S & W Construction Company of Tennessee, Inc., herein calledS & W, is a Tennessee corporation engaged in building constructionas a general contractor.George D. Edwards Electric Company, Inc.,herein called Edwards, is a Tennessee corporation engaged in con-struction work as an electrical subcontractor.Harry Purvis, individu-ally, and d/b/a Purvis Electric Company, herein called Purvis, is alsoengaged in construction work as an electrical subcontractor.Duringthe past 12 months each of the foregoing companies purchased and'At the closeof the hearing, the Teamsters moved "to dismiss this hearing" on thegroundsthat thereis no showing that a jurisdictional dispute exists,there is no showingof a violation of Section 8(b) (4) (D),and there is no evidencethat the Teamstersinduceda work stoppage in connectionwith the unloadingof "ramming paste." For reasons statedinfrathe motion is denied.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated Itspowers in connection with this case to a three-member,panel[Chairman McCulloch andMembersRodgers and Leedom].142 NLRB No. 19.